

115 S1664 IS: Relief for Recovering Communities Act
U.S. Senate
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1664IN THE SENATE OF THE UNITED STATESJuly 27, 2017Mr. Cornyn (for himself and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend section 5307 of title 49, United States Code, with respect to the treatment of communities
			 as urbanized areas following a major disaster.
	
 1.Short titleThis Act may be cited as the Relief for Recovering Communities Act. 2.Definition of urbanized areas following a major disasterSection 5307 of title 49, United States Code, is amended by adding at the end the following:
			
				(i)Urbanized areas following a major disaster
 (1)Defined termIn this section, the term major disaster has the meaning given such term in section 102(2) of the Disaster Relief Act of 1974 (42 U.S.C. 5122(2)).
 (2)Urbanized area major disaster population criteriaNotwithstanding section 5302, the Secretary shall treat an area as an urbanized area for purposes of this section until the second decennial census conducted after a major disaster in such area if—
 (A)the area was defined and designated as an urbanized area by the Secretary of Commerce in the decennial census immediately preceding such major disaster, effective with the 2000 decennial census; and
 (B)the population of the area fell below 50,000 as a result of such major disaster.
 (3)Population calculationAn area treated as an urbanized area under this subsection shall be assigned the population and square miles of the urban cluster designated by the Secretary of Commerce in the most recent decennial census.
 (4)Savings provisionNothing in this subsection may be construed to affect apportionments made under this chapter before the date of the enactment of this subsection..
		